Name: Commission Regulation (EC) No 1205/2004 of 29 June 2004 opening an invitation to tender for the allocation of A3 export licences for fruit and vegetables (tomatoes, oranges, table grapes, apples and peaches)
 Type: Regulation
 Subject Matter: tariff policy;  plant product
 Date Published: nan

 30.6.2004 EN Official Journal of the European Union L 230/39 COMMISSION REGULATION (EC) No 1205/2004 of 29 June 2004 opening an invitation to tender for the allocation of A3 export licences for fruit and vegetables (tomatoes, oranges, table grapes, apples and peaches) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables (1), and in particular the third subparagraph of Article 35(3) thereof, Whereas: (1) Commission Regulation (EC) No 1961/2001 (2) lays down the detailed rules of application for export refunds on fruit and vegetables. (2) Article 35(1) of Regulation (EC) No 2200/96 provides that, to the extent necessary for economically significant exports, the products exported by the Community may be covered by export refunds, within the limits resulting from agreements concluded in accordance with Article 300 of the Treaty. (3) Under Article 35(2) of Regulation (EC) No 2200/96, care must be taken to ensure that the trade flows previously brought about by the refund scheme are not disrupted. For this reason and because exports of fruit and vegetables are seasonal in nature, the quantities scheduled for each product should be fixed, based on the agricultural product nomenclature for export refunds established by Commission Regulation 3846/87 (3). These quantities must be allocated taking account of the perishability of the products concerned. (4) Article 35(4) of Regulation (EC) No 2200/96 provides that refunds must be fixed in the light of the existing situation and outlook for fruit and vegetable prices on the Community market and supplies available, on the one hand, and, on the other hand, prices on the international market. Account must also be taken of the transport and marketing costs and of the economic aspect of the exports planned. (5) In accordance with Article 35(5) of Regulation (EC) No 2200/96, prices on the Community market are to be established in the light of the most favourable prices from the export standpoint. (6) The international trade situation or the special requirements of certain markets may call for the refund on a given product to vary according to its destination. (7) Tomatoes, oranges, table grapes, apples and peaches of classes Extra, I and II of the common quality standards can currently be exported in economically significant quantities. (8) In order to ensure the best use of available resources and in view of the structure of Community exports, it is appropriate to proceed by an open invitation to tender and to set the indicative refund amount and the scheduled quantities for the period concerned. (9) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 1. An invitation to tender for the allocation of A3 export licences is hereby opened. The products concerned, the tender submission period, the indicative refund rates and the scheduled quantities are laid down in the Annex hereto. 2. The licences issued in respect of food aid as referred to in Article 16 of Commission Regulation (EC) No 1291/2000 (4), shall not count against the eligible quantities in the Annex hereto. 3. Notwithstanding Article 5(6) of Regulation (EC) No 1961/2001, the term of validity of the A3 licences shall be three months. Article 2 This Regulation shall enter into force on 5 July 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 297, 21.11.1996, p. 1. Regulation as last amended by Commission Regulation (EC) No 47/2003 (OJ L 7, 11.1.2003, p. 64). (2) OJ L 268, 9.10.2001, p. 8. Regulation as last amended by Regulation (EC) No 537/2004 (OJ L 86, 24.3.2004, p. 9). (3) OJ L 366, 24.12.1987, p. 1. Regulation, as last amended by Regulation (EC) No 2180/2003 (OJ L 335, 22.12.2003, p. 51). (4) OJ L 152, 24.6.2000, p. 1. ANNEX OPENING AN INVITATION TO TENDER FOR THE ALLOCATION OF A3 EXPORT LICENCES FOR FRUIT AND VEGETABLES (TOMATOES, ORANGES, TABLE GRAPES, APPLES AND PEACHES) Tender submission period: 5 to 6 July 2004 Product code (1) Destination (2) Indicative refund amount (EUR/t net) Scheduled quantity (t) 0702 00 00 9100 F08 30 1 874 0805 10 10 9100 0805 10 30 9100 0805 10 50 9100 A00 25 615 0806 10 10 9100 A00 19 6 627 0808 10 20 9100 0808 10 50 9100 0808 10 90 9100 F04, F09 30 2 541 0809 30 10 9100 0809 30 90 9100 F03 13 9 708 (1) The product codes are defined in Regulation (EEC) No 3846/87. (2) The A series destination codes are defined in Annex II to Regulation (EEC) No 3846/87. The numeric destination codes are set out in Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). The other destinations are defined as follows: F03 All destinations except Switzerland. F04 Hong Kong, Singapore, Malaysia, Sri Lanka, Indonesia, Thailand, Taiwan, Papua New Guinea, Laos, Cambodia, Vietnam, Japan, Uruguay, Paraguay, Argentina, Mexico, Costa Rica. F08 All destinations except Bulgaria. F09 The following destinations:  Norway, Iceland, Greenland, Faeroe Islands, Romania, Albania, Bosnia and Herzegovina, Croatia, Former Yugoslav Republic of Macedonia, Serbia and Montenegro, Armenia, Azerbaijan, Belarus, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Russia, Tajikistan, Turkmenistan, Uzbekistan, Ukraine, Saudi Arabia, Bahrain, Qatar, Oman, United Arab Emirates (Abu Dhabi, Dubai, Sharjah, Ajman, Umm al Qalwain, Ras al Khaimah and Fujairah), Kuwait, Yemen, Syria, Iran, Jordan, Bolivia, Brazil, Venezuela, Peru, Panama, Ecuador and Colombia,  African countries and territories except South Africa,  destinations referred to in Article 36 of Commission Regulation (EC) No 800/1999 (OJ L 102, 17.4.1999, p. 11).